DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-5 are objected to because of the following informalities:
The recitation of “is arranged” (claim 4, line 2) is believed to be --are arranged--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxwell (US 3,466,891).
Regarding claim 1, Maxwell discloses a refrigerator (refer to Figs. 1-2) comprising:
a cabinet including a refrigerating chamber (14) and a freezer chamber (12);
a partition wall (formed by walls 42 and 44) provided between the refrigerating chamber (14) and the freezer chamber (12);
an evaporator case (including floor panel 50) provided at the partition wall and configured to accommodate an evaporator (48);
a grill cover (including the walls as can be seen from Fig. 1 below) provided at a rear side of the evaporator (48) and in which a blowing fan (60) is installed, the grill cover including:
a fan suction port (46) into which air passing through the evaporator (48) is suctioned; and 
a plurality of first supply ports (provided by diffuser 82 as can be seen by Figs. 1-2) through which a first portion of air passing through the blowing fan (60) is discharged to the freezer chamber (12); and 
a first supply duct (refer to Fig. 1 below) through which a second portion of air passing through the blowing fan (60) flows, the first supply duct (see below) being configured to supply the second portion of air to the refrigerating chamber (14), wherein the plurality of first supply ports (82) and the first supply duct (see below) are arranged in a circumferential direction of the blowing fan (refer to Fig. 2, wherein said ports and duct are considered to be arranged in the circumferential direction of the blowing fan since they receive the cooled air expelled by the curved area of the fan).


    PNG
    media_image1.png
    437
    548
    media_image1.png
    Greyscale


Regarding claim 15, Maxwell meets the claim limitations as disclosed above in the rejection of claim 1. Further, Maxwell discloses wherein the evaporator case includes a first cover (lower surface of wall 44) located above the evaporator (48) and a second cover (50) that supports a lower portion of the evaporator (48), and wherein a cover discharge hole (54) configured to introduce the air in the freezer chamber into the evaporator case (refer to Fig. 1, wherein the air within the refrigerator is recirculated, therefore, the air that enters through hole 54 has flown through the freezer chamber) is formed on a side surface of the second cover (50).

Regarding claim 18, Maxwell meets the claim limitations as disclosed above in the rejection of claim 1. Further, Maxwell discloses a refrigerating chamber cold air duct (refer to Fig. 1 below) that communicates with the first supply duct (refer to annotated Fig. 1 above) and defines a rear wall of the refrigerating chamber; and at least one refrigerating chamber cold air supply port (72) provided on a front surface of the refrigerating chamber cold air duct and configured to supply air to the refrigerating chamber (14).


    PNG
    media_image2.png
    356
    548
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US 3,466,891) in view of Bright (US 3,455,119).
Regarding claim 2, Maxwell meets the claim limitations as disclosed above in the rejection of claim 1. Further, Maxwell discloses the blowing fan, but fails to explicitly disclose wherein the blowing fan includes a centrifugal fan.
However, Bright teaches a plural compartment domestic refrigerator, comprising a centrifugal fan (120).
One having ordinary skill in the art of refrigeration would recognize that by providing a centrifugal fan, it will create a higher-pressure airflow and steadier flow.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Maxwell such that the blowing fan includes a centrifugal fan, in order to create a higher-pressure airflow and steadier flow in view of the teachings by Bright along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 20, Maxwell discloses a refrigerator comprising:
a cabinet including a refrigerating chamber (14) and a freezer chamber (12);
a partition wall (including walls 44 and 42) provided between the refrigerating chamber and the freezer chamber;
an evaporator case (including wall 50) provided at the partition wall and configured to accommodate an evaporator (48);
a grill cover (refer to annotated Fig. 1 above disclosed in the rejection of claim 1) provided at a rear side of the evaporator (48) and in which a fan (60) is installed, the grill cover including: 
a fan suction port (46) into which air passing through the evaporator (48) is suctioned; and  
a plurality of first supply ports (provided by diffuser 82 as can be seen by Figs. 1-2) through which a first portion of air passing through the fan (60) is discharged to the freezer chamber (12); and 
a first supply duct (refer to annotated Fig. 1 above disclosed in the rejection of claim 1) through which a second portion of air passing through the fan (60) flows, the first supply duct being configured to supply the second portion of air to the refrigerating chamber (14), wherein the plurality of first supply ports (provided by diffuser 82) and the first supply duct (refer to annotated Fig. 1 above) are arranged in a circumferential direction of the fan (refer to Fig. 2, wherein said ports and duct are considered to be arranged in the circumferential direction of the fan since they receive the cooled air expelled by the curved area of the fan); 
a refrigerating chamber cold air duct ((refer to annotated Fig. 1 above disclosed in the rejection of claim 18) that communicates with the first supply duct and defines a rear wall of the refrigerating chamber (14); and
at least one refrigerating chamber cold air supply port (72) provided on a front surface of the refrigerating chamber cold air duct and configured to supply air to the refrigerating chamber (14).
While Maxwell discloses the fan, Maxwell fails to explicitly disclose wherein the fan includes a centrifugal fan.
However, Bright teaches a plural compartment domestic refrigerator, comprising a centrifugal fan (120).
One having ordinary skill in the art of refrigeration would recognize that by providing a centrifugal fan, it will create a higher-pressure airflow and steadier flow.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Maxwell such that the fan includes a centrifugal fan, in order to create a higher-pressure airflow and steadier flow in view of the teachings by Bright along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US 3,466,891), Bright (US 3,455,119), and further in view of Sigwalt (US 2016/0201972).
Regarding claim 3, Maxwell meets the claim limitations as disclosed above in the rejection of claim 2. Further, Maxwell discloses wherein the centrifugal fan includes a fan motor (122 as taught by Bright) and a plurality of blades (refer to vanes 124 as taught by Bright), but fails to explicitly disclose a hub to which the fan motor is coupled, the plurality of blades arranged on an outer peripheral surface of the hub, and a bell mouth coupled to ends of the plurality of blades to guide the cold air such that the air is introduced into the blowing fan.
However, Sigwalt further teaches an air circulation system for a refrigerator, comprising a centrifugal fan having a hub (refer to Fig. 2 below) to which a fan motor (9) is coupled, a plurality of blades arranged on an outer peripheral surface of the hub, and a bell mouth (see below) coupled to ends of the plurality of blades to guide the cold air such that the air is introduced into the blowing fan, in order to provide an air circulation system that is capable of promoting air flow with elevated cooling capacity and efficiency, mainly allowing for reducing power consumption during air flow distribution process (refer to par. 13, lines 1-5).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Maxwell by providing a hub to which the fan motor is coupled, the plurality of blades arranged on an outer peripheral surface of the hub, and a bell mouth coupled to ends of the plurality of blades to guide the cold air such that the air is introduced into the blowing fan in view of the teachings by Sigwalt, in order to provide an air circulation system that is capable of promoting air flow with elevated cooling capacity and efficiency, mainly allowing for reducing power consumption during air flow distribution process. 

Allowable Subject Matter
Claims 4-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19, 21 and 22 are allowed.

Response to Arguments
Applicant’s arguments, see pp.13-18, filed on 05/31/2022, with respect to claims 1-22 have been fully considered and are persuasive. The rejection of claims 1-20 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763